DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
An amendment and RCE filed on 22 April 2022 are acknowledged. Claims 1, 22, 26, 27, 30, 32-34, 36, 37, 51, and 53 are amended; claims 39, 40, 49, 52, and 54-59 are newly cancelled; and claims 61-68 are newly added. Claims 1, 22, 23, 25-27, 29, 30, 32-34, 36, 37, 42, 44-48, 50, 51, 53, and 60-68 are pending; claims 45-48, 50, 51, 53, and 60 are withdrawn; and claims 1, 22, 23, 25-27, 29, 30, 32-34, 36, 37, 42, 44, and 61-68 are examined herein on the merits.
In response to the amendment filed on 22 April 2022, the objections to the claims are changed; the rejections under 35 USC 112(a) are changed; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed. In response to the amendment and the filings of new co-pending applications, the double patenting rejections are modified and supplemented. The indicated allowability of claim 36 is withdrawn in view of the newly discovered reference to Guldiken (US 2014/0008307). Rejection of claim 36 based on this newly cited reference follow. Claims 23, 64, and 66 are directed to allowable subject matter.

Claim Objections
Claims 26, 61, 62, 65, and 67 are objected to because of the following informalities:  
Regarding claims 26 and 65, the limitation "2KHz to 2GHz" must be changed to "2 KHz to 2 GHz".
Regarding claims 61, 62, and 67, the limitation "wherien" must be changed to "wherein".
Appropriate correction is required.

Claim Interpretation
The scope of the system of claims 1, 22, 23, 25-27, 29, 30, 32-34, 36, 37, 42, 44, and 61-68 is not interpreted as including the whole blood, plasma, blood cells, or analyte. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Claim 36 recites a plurality of acoustic transducers.
The embodiments of Figs. 6 and 7 both illustrate a plurality of acoustic transducers. However, only the embodiment of Fig. 7 satisfies the limitations that the optical detector is "aligned with the fluid layer" and "the fluid layer [is] adjacent to a particle layer comprising the blood cells." In Fig. 6, detector 19 is aligned with second particle-free fluid 28b, which is not adjacent to a particle layer comprising the blood cells.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 37 and 68 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Non-original independent claim 36 is the following: 
A system comprising: 
a channel to receive whole blood comprised of blood cells and plasma, the whole blood forming a fluid column in the channel; 
a plurality of acoustic transducers including a first acoustic transducer to apply acoustic force to the fluid column in the channel to form a fluid layer in the channel, the fluid layer comprising the plasma, the fluid layer being substantially free of the blood cells, and the fluid layer being adjacent to a particle layer comprising the blood cells; 
an optical detector that is aligned with the fluid layer to perform detection on the fluid layer to detect an analyte through measurement of the fluid layer;
wherein the first acoustic transducer is configured to apply the acoustic force at a first region of the channel; and 
wherein the plurality of acoustic transducers includes a second acoustic transducer configured to apply acoustic force at a different region of the channel than the first region.

Claim 36 has written description support in the embodiment of Fig. 7.
New dependent claim 37 recites the limitation "wherein the first acoustic transducer is configured to apply acoustic force to move the blood cells toward one or more regions of the channel."
This claim explicitly recites the options of one region [singular] or plural regions. 
The option of plural regions has written description support in the embodiment of Fig. 7, which illustrate that the pair of acoustic transducers 20a, 20b apply acoustic forces 24 which move cells 27 toward the channel walls and away from the center of the channel.
The original disclosure, including the embodiment of Fig. 7, does not support the claimed option of one of the plurality of acoustic transducers moving the blood cells toward one region of the channel. This limitation of claim 37 is new matter.
New dependent claim 68 recites the "wherein the one or more regions of the channel are proximate to a surface of the channel."
The limitation "the one or more regions of the channel" lacks written description support for the reasons set forth regarding claim 37. Moreover, the original disclosure does not support moving blood cells to a single region of the channel that is proximate to a surface of the channel. Instead, when the disclosure teaches movement of blood cells to be proximate to a surface of the channel, two regions enriched with blood cells are formed (Figs. 3B and 5B). This limitation of claim 68 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 68 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 68 recites the limitation "wherein the one or more regions of the channel are proximate to a surface of the channel." Claim 68 depends from claim 37, which recites the limitation "wherein the first acoustic transducer is configured to apply acoustic force to move the blood cells toward one or more regions of the channel."
Regarding claim 68 and the option of plural regions, it is unclear whether the plural regions are proximate to the same (singular) surface of the channel, or whether each of the plural regions are proximate to a surface of the channel. The second interpretation has written description support (Figs. 3B and 5B), while the first interpretation does not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22, 29, 30, 32, 33, 42, 44, 61, and 62 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nam ("Separation of platelets from whole blood using standing surface acoustic waves in a microchannel," Lab Chip, 2011, newly cited).
Regarding claim 1, Nam discloses a system (Figs. 1 and 2) comprising: 
a channel to receive whole blood comprised of blood cells and plasma, the whole blood forming a fluid column in the channel (Fig. 1b; Fig. 2c); 
an acoustic transducer (interdigitated transducer (IDT) electrodes patterned on a piezoelectric substrate) to apply acoustic force to the fluid column in the channel (Fig. 1c) to form a fluid layer in the channel by separating the blood cells from the plasma, the fluid layer comprising the plasma, the fluid layer being substantially free of the blood cells ("the liquid component collected at outlet A is the plasma of the blood sample…it is possible to remove all blood cells including platelets," page 3364, second para.), the fluid layer being at a center of the channel between particle layer layers comprising the blood cells, and the acoustic force causing each of the particle layers to locate proximate to a surface of the channel (Fig. 1d; Fig. 2d; "SSAWs can effectively drive large blood cells toward the side walls," page 3361, last para.); 
and an optical detector (high speed camera for microscopic images, page 3362, page 3362, second para.; Fig. 2d) that is aligned with a center of the channel (alignment of camera to capture Fig. 2d) to perform detection on the fluid layer to detect an analyte (e.g., platelets) through measurement of the fluid layer (Fig. 2d).

    PNG
    media_image1.png
    400
    504
    media_image1.png
    Greyscale

In addition to the analyte being interpreted as trace platelets, the analyte can be interpreted as any other possible analyte in blood plasma, such as an added dye, that can be detected via Nam's high speed camera for microscopic images. The analyte is not a component of the system, and the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 22, Nam discloses that the acoustic transducer is configured to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force (Fig. 1c).
Regarding claim 29, Nam discloses that the channel is among microchannels in the system (Figs. 1b, 1d; page 3362, second para.).
Regarding claim 30, Nam discloses that the acoustic transducer is configured to stop the acoustic force ("SSAW's being switched on/off," page 3362, right col., second para.). Regarding the limitation "to stop the acoustic force to allow the whole blood to reconstitute downstream of the optical detector," the non-destructive acoustic force of Nam allows the whole blood to reconstitute downstream of the optical detector by a user manually recombining the outputs of Outlet A and Outlet B (Fig. 1d). 
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 32, Nam discloses that the acoustic transducer is configured to apply the acoustic force to the fluid column to produce two particle layers (Fig. 1d, Fig. 2d).
Regarding claim 33, Nam discloses that the acoustic transducer is configured to apply the acoustic force to the fluid column upstream of the optical detector (Fig. 1c and Fig. 2d).
Regarding claims 42 and 44, Nam discloses a fluid flow arrestor comprising a pump to arrest flow of fluid in the fluid layer (syringe pump, page 3362, second para.).
Regarding claim 61, Nam implicitly discloses that the acoustic force comprises an acoustic wave that forms two pressure nodes in the fluid column given that Nam explicitly discloses two particle layers (Fig. 1d, Fig. 2d) and that all blood cells tend to be trapped in the pressure node (page 3362, penultimate paragraph).
Regarding claim 62, whole blood having a volume in a range of 1 microliter to 10 milliliters is capable of being received in Nam's channel having 150 micrometers in width and 50 micrometers in depth (page 3362, second para.).The manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claims 34, 36, 37, 63, 65, and 67 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guldiken (US 2014/0008307; newly cited).
Regarding independent claim 36, Guldiken discloses a system (Figs. 1.1, 3.4, 3.5; [0051]) comprising: 
a channel to receive whole blood comprised of blood cells and plasma ([0071], [0083]), the whole blood forming a fluid column in the channel (First Channel, Fig. 1.1); 
a plurality of acoustic transducers including a first acoustic transducer (First Pair of Surface Acoustic Wave Generators, Fig. 1.1) to apply acoustic force to the fluid column in the channel to form a fluid layer in the channel, the fluid layer comprising the plasma, the fluid layer being substantially free of the blood cells, and the fluid layer being adjacent to a particle layer comprising the blood cells (Stage 1: Particle focusing, Fig. 1.1); 
an optical detector (CCD Camera of microscope, Fig. 3.4, [0134]) that is aligned with the fluid layer (in Position II or III, Fig. 3.5; [0021]) to perform detection on the fluid layer to detect an analyte through measurement of the fluid layer (an analyte detectable via CCD Camera of microscope, Fig. 3.4);
wherein the first acoustic transducer is configured to apply the acoustic force at a first region of the channel (Fig. 1.1); and 
wherein the plurality of acoustic transducers includes a second acoustic transducer configured to apply acoustic force at a different region of the channel than the first region (Second Pair of Surface Acoustic Wave Generators, Fig. 1.1).
The analyte is not a component of the claimed system and can be interpreted as any possible analyte in blood plasma, such as an added fluorescent dye, that can be detected via Guldiken's CCD camera for microscopic images (c.f. [0021]). The manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding dependent claim 34, Guldiken discloses that the first acoustic transducer (First Pair of Surface Acoustic Wave Generators, Fig. 1.1) is configured to apply the acoustic force to the fluid column upstream of the optical detector (in Position III, Fig. 3.5).
Regarding claim 37, Guldiken discloses that the first acoustic transducer is configured to apply acoustic force to move the blood cells toward one region of the channel (center of channel via Particle focusing, Fig. 1.1).
Regarding claim 63, Guldiken discloses that the first acoustic transducer is configured to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force (Fig. 1.1).
Regarding claim 65, Guldiken discloses that the first acoustic transducer is configured to generate acoustic waves having with frequency in a range of 2KHz to 2GHz ([0021], [0061]).
Regarding claim 67, whole blood having a volume in a range of 1 microliter to 10 milliliters is capable of being received in Guldiken's system having a flow rate of 0.5 microliters/min ([0021]). The manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam.
Regarding claim 25, Nam does not explicitly disclose that the acoustic transducer is "integrated" with the optical detector. However, combining or joining parts without any without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). For greater ease of use, it would have been obvious to one of ordinary skill in the art at the time of filing that the acoustic transducer of Nam is "integrated" with the optical detector.
Regarding dependent claim 26, Nam discloses that the acoustic transducer is configured to generate acoustic waves having a frequency in a range of 2KHz to 2GHz (7.54 MHz, page 3362, second para.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 25, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,231,409 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claim is narrower than instant claim 1 in reciting "a light source," "one or more optical imaging sensors configured to acquire one or more digital images" and "a housing." 
Regarding the limitation "the fluid layer being at a center of the channel between particle layer layers comprising the blood cells, and the acoustic force causing each of the particle layers to locate proximate to a surface of the channel; and an optical detector that is aligned with a center of the channel" of the instant claims, this corresponds to the patented claim 12 limitation that "the substantially cell-free plasma is localized in the hole of the channel and the cellular components of whole blood are localized at the walls of the channel" and the patented claim 1 limitations "a first region comprising substantially cell-free plasma" and "one or more optical imaging sensors configured to acquire one or more digital images of the substantially cell-free plasma in the first region."
Regarding instant claim 25, the limitation that the acoustic transducer is integrated with the optical detector is not patently distinct from the patented claim, for which the acoustic transducer, the light source, and the one or more optical imaging sensors are located in a housing.
Regarding instant claim 30, and the limitation that "the acoustic transducer is configured to stop the acoustic force to allow the whole blood to reconstitute downstream of the optical detector," patented claim 1 recites "temporarily partitioning," and it is at least obvious to one of ordinary skill in the art at the time of the invention an acoustic transducer is configured to be turned off.

Claims 22, 26, 29, 32, 33, 42, 44, 61 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,231,409 in view of Nam. 
Regarding instant claim 22, the patented claim is silent as to whether the acoustic transducer is configured to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force, but this is provided by the analogous prior art of Nam (Fig. 1c). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that whether the acoustic transducer is configured to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force.
Regarding instant claim 26, the patented claim is silent as to whether the acoustic transducer is configured to generate acoustic waves having a frequency in a range of 2KHz to 2GHz, but this is provided by the analogous prior art of Nam (7.54 MHz, page 3362, second para.). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the acoustic transducer is configured to generate acoustic waves having a frequency in a range of 2KHz to 2GHz.
Regarding instant claim 29, the patented claim is silent as to whether the channel is among microchannels in the system, but this is provided by the analogous prior art of Nam (Figs. 1b, 1d; page 3362, second para.). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the channel is among microchannels in the system.
Regarding instant claim 32, the patented claim recites that the cellular components of whole blood are located at the walls of the channel but does not explicitly teach that the acoustic transducer is configured to apply the acoustic force to the fluid column to produce two particle layers, but this is provided by the analogous prior art of Nam (Fig. 1c, 1d and Fig. 2d). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the acoustic transducer is configured to apply the acoustic force to the fluid column to produce two particle layers.
Regarding instant claim 33, the patented claim is silent as to whether the acoustic transducer is configured to apply the acoustic force to the fluid column upstream of the optical detector, but this is provided by the analogous prior art of Nam (Fig. 1c and Fig. 2d). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the acoustic transducer is configured to apply the acoustic force to the fluid column upstream of the optical detector.
Regarding instant claims 42 and 44, the patented claim does not recite a fluid flow arrestor comprising a pump to arrest flow of fluid in the fluid layer, but this is provided by the analogous prior art of Nam (syringe pump, page 3362, second para.). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the system comprises a pump.
Regarding instant claim 61, the patented claim is silent regarding whether the acoustic force comprises an acoustic wave that forms two pressure nodes in the fluid column. Given that the analogous prior art of Nam discloses two particle layers (Fig. 1d, Fig. 2d) and teaches that all blood cells tend to be trapped in the pressure node (page 3362, penultimate paragraph), it would have been obvious to one of ordinary skill in the art at the time of filing that the wall-localization of the cellular components of whole blood in the patented claim is from two pressure nodes in the fluid column, as taught by Nam.
Regarding instant claim 62, the patented claim is silent as to regarding sample volume. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). In the analogous prior art of Nam, whole blood have a volume in a range of 1 microliter to 10 milliliters is capable of being received in Nam's channel having 150 micrometers in width and 50 micrometers in depth (page 3362, second para.). For the benefit of selecting structural features from a known acoustic blood separating system, it would have been obvious to one of ordinary skill in the art at the time of filing that the whole blood has a volume in a range of 1 microliter to 10 milliliters.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 35, and 38 of copending Application No. 17/558721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the "lumen" of the co-pending claims is not patently distinct from the "channel" of the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 26, 27, 30, 32 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 19-21 of copending Application No. 17/560828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include narrower limitations, including at least the limitation that "in response to stoppage of the acoustic force, at least part of the blood reconstitutes downstream of a region where the attribute is detected" (claim 11) and "second channels" (claim 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 23, 64, and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art does not teach or suggest all of the limitations of independent claims 1 or 36 in combination with the limitations of dependent claims 23, 27, 64, 66, and 68. Claim 27 has not been indicated as allowable because it is rejected for double patenting. Claim 68 has not been indicated as allowable because it is rejected under 35 USC 112(a).
The prior art of Yasuda (US 5,902,489; previously relied upon) discloses an embodiment where a fluid layer substantially free of the blood cells is at a center of the channel between particle layers comprising the blood cells, where each of the particle layers are located proximate to a surface of the channel (Fig. 16). However, in this embodiment, it is not an acoustic force applied by an acoustic transducer that causes each of the particle layers to locate proximate to a surface of the channel, but an electromagnetic force to separate particles having a negative charge and particles having a positive charge (col. 16, lines 48-64).
The prior art of Tyvoll (US 2005/0158704; previously cited) discloses an apparatus (Figs. 2 and 10) for depleting a central portion of a blood sample of cells for an optical measurement ([0035]). Tyvoll discloses a spatially varying electric field (e.g., a dielectrophoretic field) ([0046], [0049]), including the use of a traveling wave electric field ([0048], [0068]) via a waveform generator ([0051]), which is distinct from the claimed acoustic transducer that applies acoustic force.
The prior art of Priev (US 7,484,414; previously relied upon) discloses an optical detector aligned with a center of the channel (Fig. 5b) and measuring an optical parameter such as absorbance (col. 2, lines 50-54). However, at the center of Priev's channel is central node 52, to which particles (of milk) aggregate. Given that the prior art of Nam teaches that all blood cells tend to be trapped in pressure node(s) (page 3362, penultimate paragraph), one of ordinary skill in the art would expect that the central node 52 of Priev would also aggregate blood cells. 




Response to Arguments 
Applicant's arguments filed on 22 April 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Regarding the nonstatutory double patenting over claim 12 of U.S. Patent No. 11,231,409, Applicant's argument that the instant claims are broader than the patented claims (e.g., the instant claims do not include the "housing" of the patented claim) is unpersuasive. A nonstatutory double patenting rejection is appropriate where an examined application claim is not patentably distinct from the patented reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the patented reference claim(s). 
Regarding the limitation "the fluid layer being at a center of the channel between particle layer layers comprising the blood cells, and the acoustic force causing each of the particle layers to locate proximate to a surface of the channel; and an optical detector that is aligned with a center of the channel" of the instant claim 1, this corresponds to the patented claim 12 limitation that "the substantially cell-free plasma is localized in the hole of the channel and the cellular components of whole blood are localized at the walls of the channel" and the patented claim 1 limitations "a first region comprising substantially cell-free plasma" and "one or more optical imaging sensors configured to acquire one or more digital images of the substantially cell-free plasma in the first region."

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            /JENNIFER WECKER/Primary Examiner, Art Unit 1797